DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, Claim 1 in the reply filed on 1/4/22 is acknowledged.
Claims 60, 64, 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US. 20050165292).
Simon discloses that a dynamic reference frame marker (150) is attached in a fixed position relative to the portion of the patient (110) to be operated on (see paragraph [27]), and a control computer (122) which allows a physician to control the fundamental operation of the imaging device (100), such as setting imaging parameters, 
	Simon fails to teach at least one user-actuation trigger or actuator coupled to the at least one movable or triggerable marker, the at least one user-actuation trigger or actuator configured and arranged to trigger or actuate the at least one movable or triggerable marker; and at least one 3D tracking camera or imaging system configured to track one or more of the plurality of trackable markers.
However, these differences are merely variations of the disclosure of Simon in that the detection of patient motion merely serves as a triggering event for the operation of the enhanced surgical navigation system (500) (see paragraph [40]), and a tracking subsystem operable to detect patient position data corresponding to each image data set (see claim 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to combine the system of Simon with the above merely variations of the disclosure of Simon in that the detection of patient motion merely serves as a triggering event for the operation of the enhanced surgical navigation system (500) (see paragraph [40]), and a tracking subsystem operable to detect patient position data corresponding to each image data set in order to providing an effective surgical navigation/tracking system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775